Exhibit 10.6
(UNILIFE LOGO) [c23535c2353502.gif]
November 4, 2011
Dear Chris:
Your employment agreement dated July 6, 2011 contains severance provisions. One
of the conditions to receiving severance compensation is the execution of a
release in a form acceptable to Unilife. Under the Older Workers Benefits
Protection Act, we are required to provide you with a mandated period of time to
consider the release, as well as a seven day revocation period. The current
wording of your employment agreement may be inconsistent with the IRS’s most
recent interpretive guidance regarding severance provisions, releases and
Section 409A.
Accordingly, we would like to clarify certain terms of your employment
agreement, dated July 6, 2011 (the “Agreement”), between you and Unilife
Corporation (the “Company”), to reflect the parties’ original intent to comply
with the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), as follows:
Timing of Severance Pay After Execution of a Release. If under the terms of the
Agreement the execution of a general release of claims is a condition to your
receiving severance or other benefits under the Agreement, the Company will
provide you with the form of release agreement within seven days after your
separation from service. To be entitled to the severance or other benefits, you
must execute and deliver to the Company the release agreement on or before the
last day of the minimum required waiver consideration period provided under the
Age Discrimination in Employment Act or other applicable law or such other date
as may be specified in the release agreement. If you timely deliver an executed
release agreement to the Company, and you do not revoke the release agreement
during the minimum revocation period required under applicable law, if any, the
severance or other benefits shall be paid or commence being paid, as applicable,
on or after the date on which the release agreement becomes effective as
specified in the Agreement. If, however, the period during which you have
discretion to execute or revoke the release agreement straddles two calendar
years, no such payment shall be made or benefit provided earlier than the first
day of the second such calendar year, regardless of within which calendar year
you actually deliver the executed release agreement to the Company. Consistent
with Section 409A, you may not, directly or indirectly, designate the calendar
year of payment. Nothing in this letter agreement shall be construed to alter
the terms of the Agreement that condition your entitlement to any severance or
other benefits upon your compliance with the restrictive covenants and any other
terms and conditions specified in the Agreement.
No Other Changes. You agree that the terms and conditions of the Agreement, to
the extent not modified hereby, will continue to apply as specified in the
Agreement.
Unilife Corporation
250 Cross Farm Lane, York, PA 17406     T + 1 717 384 3400     F + 717 384
3401     E info@unilife.com     W www.unilife.com

 

 



--------------------------------------------------------------------------------



 



To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return one copy of this letter to me by no later
than November 4, 2011.

            Sincerely,

Unilife Corporation
      By:   /s/ Cynthia M. Lighty         Name:   Cynthia M. Lighty       
Title:   Vice President, Human Resources and
Assistant Secretary   

Agreed to and accepted:

     
/s/ J. Christopher Naftzger
 
J. Christopher Naftzger
   

Dated: November 4, 2011

 

 